DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim(s) 1-4, 6-10, 12-13, 18-31 are objected to because of the following informalities:  
Claim(s) 1, 18 and 29 recite a phrase “the absence of conductive crystal formation”. The Examiner suggests amending the phrase to recite “absence of conductive crystal formation” to restore antecedent clarity.
Claim(s) 2-4, 6-10, 12-13, 19-28, 30-31 not specifically addressed share the same informalities as claim 1, 18 or 29.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 6 recite a limitation "the cumulative voltage a sum of the output voltages" renders the claim indefinite because it is unclear what the antecedent basis for “the cumulative voltage” or how it is related to “a sum of the output voltages” in the limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 7, 18-20, and 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20090162076; hereinafter Wang).
Regarding claim 1, Wang discloses in figure(s) 1-7 An apparatus for corrosion detection on electronic component assemblies, comprising: 
a query generator to query a multiplexer channel to receive an output voltage (para. 40 -  separate wavelength signals generated by sources 152a and 152b can be multiplexed by multiplexer 154 and transmitted along fibers 105a, 106a. In this type of system, the two signals can be used to query all of the sensors in the system; para. 59 - When the AC voltage (V) across the electro-chromic switch 136 has a large amplitude, the voltage-sensitive material 136a modulates the incoming signal (.lamda..sub.2) with a (relatively) large amplitude modulation, so that the amplitude (A) of the return .lamda..sub.2 signal back to the controller 150 is high; figures 3), the multiplexer channel linked to a fin group of an electrode array (para. 54 - array sensing portion 132 can include an electrode structure having interdigitated metal-based (e.g., gold, silver, copper) circuits, which can be used as anodes and cathodes for electrochemical/corrosion measurements), the fin group forming an open circuit in the absence of conductive crystal formation (para. 59 - at the initial stages, the quality of coating 140 is good. Accordingly, the resistance/impedance due to sensing portion 132 is high); 

    PNG
    media_image1.png
    769
    536
    media_image1.png
    Greyscale

a quantifier to determine, using a reference voltage, a difference between the reference voltage and the output voltage from the queried multiplexer channel (para. 60 - When the AC voltage (V) across the electro-chromic switch 136 has a smaller amplitude, the voltage-sensitive material 136a modulates the incoming signal (.lamda..sub.2) with a smaller amplitude, so that the return .lamda..sub.2 signal has a (relatively) smaller amplitude (A). Thus, the operator can determine the relative health of the coating 140 at a remote location); and 
a contamination level comparator to identify presence of conductive crystal formation (para. 48 - sensor 130a can detect the health of the coating 140 e.g., monitoring the impedance, which indicates general coating health as coating 140 deteriorates and as structure 110 starts to corrode) based on the difference between the (para. 62 - modulated .lamda..sub.2 signal returns to the central controller 150 via return fiber 107a, the amplitude of the .lamda..sub.2 signal is measured and the phase characteristics of this return signal can be compared against the AC signal used to modulate the .lamda..sub.1 signal, thus providing the necessary data to determine an accurate EIS measurement).

Regarding claim 2, Wang discloses in figure(s) 1-7 the apparatus of claim 1, further including a sensor to identify the output voltage (para. 52 - voltage-sensitive material 136a) from the multiplexer channel, the output voltage obtained from the electrode array connected to the multiplexer channel.

Regarding claim 3, Wang discloses in figure(s) 1-7 the apparatus of claim 1, wherein the open circuit of the fin group includes a positive trace and a negative trace, the positive trace and the negative trace bridged by conductive crystal formation to create a closed circuit (para. 56 -  a sensing portion 132 with an exemplary cathode-anode structure can provide the ability to measure the impedance between the cathode and anode).

Regarding claim 7, Wang discloses in figure(s) 1-7 the apparatus of claim 1, wherein electrode flex groups form one or more electrode arrays used to determine (para. 4 - -placing rigid circuit boards under thin epoxy or paint coatings).

Regarding claim 18, Wang discloses in figure(s) 1-7 a method for corrosion detection on electronic component assemblies, the method comprising: 
querying a multiplexer channel to receive an output voltage (para. 40 -  separate wavelength signals generated by sources 152a and 152b can be multiplexed by multiplexer 154 and transmitted along fibers 105a, 106a. In this type of system, the two signals can be used to query all of the sensors in the system; para. 59 - When the AC voltage (V) across the electro-chromic switch 136 has a large amplitude, the voltage-sensitive material 136a modulates the incoming signal (.lamda..sub.2) with a (relatively) large amplitude modulation, so that the amplitude (A) of the return .lamda..sub.2 signal back to the controller 150 is high; figures 3), the multiplexer channel linked to a fin group of an electrode array (para. 54 - array sensing portion 132 can include an electrode structure having interdigitated metal-based (e.g., gold, silver, copper) circuits, which can be used as anodes and cathodes for electrochemical/corrosion measurements), the fin group forming an open circuit in the absence of conductive crystal formation (para. 59 - at the initial stages, the quality of coating 140 is good. Accordingly, the resistance/impedance due to sensing portion 132 is high); 
(para. 60 - When the AC voltage (V) across the electro-chromic switch 136 has a smaller amplitude, the voltage-sensitive material 136a modulates the incoming signal (.lamda..sub.2) with a smaller amplitude, so that the return .lamda..sub.2 signal has a (relatively) smaller amplitude (A). Thus, the operator can determine the relative health of the coating 140 at a remote location); and 
identifying presence of conductive crystal formation (para. 48 - sensor 130a can detect the health of the coating 140 e.g., monitoring the impedance, which indicates general coating health as coating 140 deteriorates and as structure 110 starts to corrode) based on the difference between the reference voltage and the output voltage (para. 62 - modulated .lamda..sub.2 signal returns to the central controller 150 via return fiber 107a, the amplitude of the .lamda..sub.2 signal is measured and the phase characteristics of this return signal can be compared against the AC signal used to modulate the .lamda..sub.1 signal, thus providing the necessary data to determine an accurate EIS measurement).

Regarding claim 19, Wang discloses in figure(s) 1-7 the method of claim 18, further including identifying the output voltage (para. 52 - voltage-sensitive material 136a) from the multiplexer channel, the output voltage obtained from the electrode array linked to the multiplexer channel.

Regarding claim 20, Wang discloses in figure(s) 1-7 the method of claim 18, wherein querying includes providing an input voltage, the input voltage used as a base voltage to power the fin group (para. 8 - modulating the second optical signal with a modulating device that is electrically connected to the sensor and that is powered by a signal that comprises an electrical conversion of the first optical signal; para. 15 - wherein the modulating device is powered by the electrical signal from the photodiode array).

Regarding claim 25, Wang discloses in figure(s) 1-7 the method of claim 18, wherein querying includes querying multiple electrode arrays, the multiple electrode arrays queried one at a time, the querying initiated by powering a first electrode array to determine the output voltage for each of the electrode fin groups (para. 30 -  sensor array can be configured to provide EIS information to the central controller).

Regarding claim 26, Wang discloses in figure(s) 1-7 the method of claim 18, wherein identifying presence of conductive crystal formation includes identifying conductive crystal formation resulting in a bridging of a positive trace and a negative trace of the fin group, the bridging of the positive trace and the negative trace by the conductive crystal formation resulting in a closed circuit on the fin group (para. 57 -  sensing portion 132 can be configured as an electrode formed of a chemical species that is sensitive to water, such as Al, Fe, or Zn. When the chemical species interacts with water, there will be a change in the measured impedance or resistance).

Regarding claim 27, Wang discloses in figure(s) 1-7 the method of claim 18, wherein querying is initiated by a baseboard management controller (controller 150).

Regarding claim 28, Wang discloses in figure(s) 1-7 the method of claim 18, wherein querying is initiated by management software running on a server (para. 39 - data acquisition system 151 can be configured as a server or other computer-based device).

Regarding claim 29, Wang discloses in figure(s) 1-7 a non-transitory computer readable storage medium comprising computer readable instructions (para. 39 -  An automated process can be employed to activate data retrieval and analysis in a real-time) that, when executed, cause one or more processors to, at least: 
query a multiplexer channel to receive an output voltage (para. 40 -  separate wavelength signals generated by sources 152a and 152b can be multiplexed by multiplexer 154 and transmitted along fibers 105a, 106a. In this type of system, the two signals can be used to query all of the sensors in the system; para. 59 - When the AC voltage (V) across the electro-chromic switch 136 has a large amplitude, the voltage-sensitive material 136a modulates the incoming signal (.lamda..sub.2) with a (relatively) large amplitude modulation, so that the amplitude (A) of the return .lamda..sub.2 signal back to the controller 150 is high; figures 3), the multiplexer channel linked to a fin group of an electrode array (para. 54 - array sensing portion 132 can include an electrode structure having interdigitated metal-based (e.g., gold, silver, copper) circuits, which can be used as anodes and cathodes for electrochemical/corrosion measurements), the fin group forming an open circuit in the absence of conductive crystal formation (para. 59 - at the initial stages, the quality of coating 140 is good. Accordingly, the resistance/impedance due to sensing portion 132 is high); 
determine, using a reference voltage, a difference between the reference voltage and the output voltage from the queried multiplexer channel (para. 60 - When the AC voltage (V) across the electro-chromic switch 136 has a smaller amplitude, the voltage-sensitive material 136a modulates the incoming signal (.lamda..sub.2) with a smaller amplitude, so that the return .lamda..sub.2 signal has a (relatively) smaller amplitude (A). Thus, the operator can determine the relative health of the coating 140 at a remote location); and 
identify presence of conductive crystal formation (para. 48 - sensor 130a can detect the health of the coating 140 e.g., monitoring the impedance, which indicates general coating health as coating 140 deteriorates and as structure 110 starts to corrode) based on the difference between the reference voltage and the output voltage (para. 62 - modulated .lamda..sub.2 signal returns to the central controller 150 via return fiber 107a, the amplitude of the .lamda..sub.2 signal is measured and the phase characteristics of this return signal can be compared against the AC signal used to modulate the .lamda..sub.1 signal, thus providing the necessary data to determine an accurate EIS measurement).

Regarding claim 30, Wang discloses in figure(s) 1-7 the storage medium of claim 29, wherein the instructions, when executed, further cause the one or more processors to provide an input voltage, the input voltage used as a base voltage to power the fin group (para. 8 - modulating the second optical signal with a modulating device that is electrically connected to the sensor and that is powered by a signal that comprises an electrical conversion of the first optical signal; para. 15 - wherein the modulating device is powered by the electrical signal from the photodiode array).

Regarding claim 31, Wang discloses in figure(s) 1-7 the storage medium of claim 30, wherein the instructions, when executed, further cause the one or more processors to compare the output voltage of the fin group to the base voltage powering the fin group (para. 39 -  data retrieval, decoding and storing processes can be utilized for all sensors or sensor groups used in the system).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of YOSHIMOTO et al. (US 20090009048).
Regarding claim 4*, Wang teaches in figure(s) 1-7 the apparatus of claim 3, wherein the positioning of the positive trace and the negative trace forms an inter-trace width, 
Wang does not teach explicitly the inter-trace width decreased to detect smaller conductive crystal formations, the inter-trace width increased to detect larger conductive crystal formations.
However, YOSHIMOTO teaches in figure(s) 1-5 the inter-trace width decreased to detect smaller conductive crystal formations, the inter-trace width increased to detect larger conductive crystal formations (para. 58 - electrode material should preferably be adjusted such that the average grain size of crystal grains becomes not more than 300 .mu.m; figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang by having suppress the grain growth of crystal grains in the oxidation suppression" (para. 31).

Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhou et al. (US 20080087544).
Regarding claim 6, Wang teaches in figure(s) 1-7 the apparatus of claim 1, 
Wang does not teach explicitly wherein conductive crystal formation is directly proportional to the output voltage, a greater amount of conductive crystal formation resulting in a higher cumulative output voltage, the cumulative voltage a sum of the output voltages generated for two or more electrode fins.
However, Zhou teaches in figure(s) 2-40 wherein conductive crystal formation is directly proportional to the output voltage, a greater amount of conductive crystal formation resulting in a higher cumulative output voltage, the cumulative voltage a sum of the output voltages generated for two or more electrode fins (para. 66 - summing amplifier circuit 500 receives two or more inputs (V1, V2, V3) and provides an output voltage that is proportional to the negative of the algebraic sum of its input voltages as represented by the following equation: V out = - ( V 1 R + V 2 R + V 3 R ) < R).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang by having the summing amplifier circuit and several resistors and capacitors are enough to provide a desired waveform " (para. 68).

Claim(s) 8-9, 12, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Berkowitz et al. (US 4328503).
Regarding claim 8, Wang teaches in figure(s) 1-7 the apparatus of claim 7, 
Wang does not teach explicitly wherein the multiplexer and the electrode fin group are incorporated into a second printed circuit board, the second printed circuit board a sacrificial printed circuit board, the sacrificial printed circuit board positioned on one or more regions of the first printed circuit board.
However, Berkowitz teaches in figure(s) 1-2 wherein the multiplexer and the electrode fin group are incorporated into a second printed circuit board, the second printed circuit board a sacrificial printed circuit board, the sacrificial printed circuit board positioned on one or more regions of the first printed circuit board (col. 3 lines 40-50 :-  electrically conductive signal lines 20 disposed on separate flexible printed circuit boards 30, 31, and 32; clm. 6 - wherein the uppermost of said first, second, and third printed circuit boards and the respective conductive signal lines associated therewith comprises a sacrificial printed circuit board; figures 1-2).
a pair of interlaced printed circuit board structures. Each printed circuit board structure comprises a two or three layer assembly in which each layer comprises a flexible printed circuit board having an elongated gap therein with electrically conductive signal lines crossing the gap" (abstract).

Regarding claim 9, Wang in view of Berkowitz teaches the apparatus of claim 8, 
Berkowitz additionally teaches in figure(s) 1-2 wherein the second printed circuit board is positioned vertically with respect to the first printed circuit board (col. 3 lines 5-20 :- printed circuit board conductors themselves have a generally rectangular cross section. In each layered assembly the three vertically adjacent conductors define spaces therebetween which are preferably filled with an insulative material which acts primarily to prevent electrodeposition of high permeability magnetic material within these spaces).

Regarding claim 13, Wang in view of Berkowitz teaches the apparatus of claim 8, wherein the second printed circuit board is a replaceable unit (col. 4 lines 5-15 of Berkowitz:- triplex printed circuit board structure of FIG. 1 is preferably constructed using an adhesive such as epoxy between the circuit boards to hold them in fixed relative position), the second printed circuit board positioned on a header connected to a server motherboard (para. 52 of <s3nam_2> -  server racks; figure 5), wherein the server motherboard is the first printed circuit board.

Regarding claim 22, Wang teaches in figure(s) 1-7 the method of claim 18, 
Wang does not teach explicitly further including a first printed circuit board positioned on a second printed circuit board, the second printed circuit board a sacrificial printed circuit board including the multiplexer and the electrode array, the second printed circuit board positioned vertically or horizontally relative to the first printed circuit board.
However, Berkowitz teaches in figure(s) 1-2 further including a first printed circuit board positioned on a second printed circuit board, the second printed circuit board a sacrificial printed circuit board including the multiplexer and the electrode array, the second printed circuit board positioned vertically or horizontally relative to the first printed circuit board (col. 3 lines 40-50 :-  electrically conductive signal lines 20 disposed on separate flexible printed circuit boards 30, 31, and 32; clm. 6 - wherein the uppermost of said first, second, and third printed circuit boards and the respective conductive signal lines associated therewith comprises a sacrificial printed circuit board; figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang by having further including a first printed circuit board positioned on a second printed circuit board, the second printed circuit board a sacrificial printed circuit board including the multiplexer and the electrode array, the second printed circuit board positioned vertically or horizontally relative to the first printed circuit board as taught by Berkowitz in order to provide "a pair of interlaced printed circuit board structures. Each printed circuit board structure comprises a two or three layer assembly in which each layer comprises a flexible printed circuit board having an elongated gap therein with electrically conductive signal lines crossing the gap" (abstract).

Regarding claim 24, Wang in view of Berkowitz teaches the method of claim 22, 
Wang additionally teaches in figure(s) 1-7 wherein identifying presence of conductive crystal formation includes determining a level of contamination on one or more electrode arrays positioned in one or more areas of the first printed circuit board, the level of contamination determined at specified time intervals (para. 29 - configured to provide real-time, periodic (e.g. per hour, per day, per week) data related to one or more physical conditions of an engineered structure through a data acquisition system).

Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Berkowitz, and further in view of Xu et al. (US 20200326292).
Regarding claim 10, Wang in view of Berkowitz teaches the apparatus of claim 9, 
Wang does not teach explicitly wherein the second printed circuit board includes a Wheatstone bridge.
However, Xu teaches in figure(s) 1-8 wherein the second printed circuit board includes a Wheatstone bridge (para. 64 -  sensor 110 can be connected for resistance measurements using a Wheatstone bridge circuit; figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang by having wherein the second printed circuit board includes a Wheatstone bridge as taught by Xu in order to provide "bridge circuits can alternatively be used to measure the value of R.sub.x" (para. 64).

Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Berkowitz, and further in view of Hamann et al. (US 20130265064).
Regarding claim 12, Wang in view of Berkowitz teaches the apparatus of claim 8, 

However, Hamann teaches in figure(s) 1-6 wherein the second printed circuit board accesses a server management bus or an intelligent platform management interface (IPMI) bus (para. 52 -  corrosion measuring devices 10 may be located at a facility such as a data center 300 operating multiple computing devices such as IT (information technology) equipment, databases, servers, server racks, air coolers; figures 5-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang by having wherein the second printed circuit board accesses a server management bus or an intelligent platform management interface (IPMI) bus as taught by Hamann in order to provide "actual corrosion rate sensor reading is obtained. For data centers with air-side economizers, it is necessary to have real-time monitoring to react quickly to events outside the data centers that may release corrosive gases which may flow into the data centers" (para. 49).

Claim(s) 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hamann.
Regarding claim 21, Wang teaches in figure(s) 1-7 the method of claim 18, 

However, Hamann teaches in figure(s) 1-6 wherein querying includes determining a differential voltage using a Wheatstone bridge (para. 42 -  corrosion rate determining sensor circuitry includes a Wheatstone bridge or like bridge measurement circuitry; figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang by having wherein querying includes determining a differential voltage using a Wheatstone bridge as taught by Hamann in order to provide "corrosion sensor detection includes …. small changes in resistance can be detected" (para. 42).

Claim(s) 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Berkowitz, and further in view of Farkas et al. (US 20180284011).
Regarding claim 23, Wang in view of Berkowitz teaches the method of claim 22, 
Wang does not teach explicitly wherein the second printed circuit board positioned vertically is used to capture conductive dust settling on the first printed circuit board. 
However, Farkas teaches in figure(s) 1-8 wherein the second printed circuit board positioned vertically is used to capture conductive dust settling on the first printed (para. 47 - corrosion sensor 102 to manipulate fluid flow patterns around the sensor 102, e.g., such as to disrupt air flow and encourage dust particles to collect in certain areas, e.g., such as on the conductive paths 107 of the bridge of sensor 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang by having wherein the second printed circuit board positioned vertically is used to capture conductive dust settling on the first printed circuit board as taught by Farkas in order to provide "a corrosion sensor that employs a differential bridge circuit layout to detect corrosion events occurring to corrosion-sensitive components such as exposed electronic circuits " (abstract).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Yu et al. (US 20070144272) discloses "Detection System".
 Carter et al. (US 5641681) discloses "Device And Method For Screening Crystallization Conditions In Solution Crystal Growth".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868